Citation Nr: 1437769	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for depression prior to April 2, 2012, and a rating in excess of 70 percent beginning from April 2, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to August 1963, May 1968 to January 1969, and January 1969 to December 1969, including service in the Reserve.  The Veteran's wife has been appointed his fiduciary for VA payee purposes, but she has not prosecuted this appeal on his behalf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

By a July 2011 rating decision, the RO increased the disability rating of depression from 10 percent to 30 percent effective on August 24, 2010.  The RO then issued a rating decision in April 2012 increasing the rating of depression from 30 percent to 70 percent effective on April 2, 2012.  Because higher ratings are available for depression, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeal for higher ratings, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a TDIU was separately denied in a June 2012 determination, which was appealed by the Veteran.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2013.  A transcript of the hearing has been associated with the claims file.  



FINDINGS OF FACT

1.  Prior to April 2, 2012, the Veteran's depression is most approximate to a disability picture involving occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  Beginning from April 2, 2012, the Veteran's depression has been shown to be productive of a deficiency in mood due to symptoms such as suicidal ideation and irritability with periods of violence, but not occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, or thinking.  

3.  During the entire period of appellate review beginning from August 24, 2010, the Veteran's combined service-connected disability picture is shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent disability rating, but not more, for depression are met prior to April 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 (2013).  

2.  The criteria for the assignment of an initial disability rating higher than 70 percent beginning from April 2, 2012, for depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130 (2013).  

3.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran received a comprehensive VCAA notice letter in September 2010, which informed him of all necessary requirements for establishing service connection.  The instant appeal arises from the Veteran's disagreement with the initial evaluation assigned following the subsequent grant of service connection.  Because he received adequate notice prior to when service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA regarding this claim.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

Here, VA has met its duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, the Veteran wrote in a September 2010 statement that all treatment was at VA; accordingly, his complete VA treatment records have been obtained.  

A November 2009 VA examination documents that the Veteran applied for "disability" in 1970.  It is not clear whether this refers to Social Security Administration (SSA) disability benefits or VA pension benefits.  However, the claims file shows that the Veteran filed for VA pension in January 1970, which is consistent with the notation in the November 2009 VA examination.  Moreover, a VA examination conducted in April 2010 makes clear that he was referring to VA pension benefits rather than SSA disability benefits.  Accordingly, remand is not necessary to attempt to obtain records from the SSA.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in connection with this appeal, including in November 2010 and April 2012.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings describing the degree of severity of the Veteran's depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the appeals, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved, including that the purpose of the hearing was to have the Veteran describe the impairment caused by his psychiatric disability and the impairment overall that his service-connected disability had caused that would prevent him from doing any work.  See Board Hr'g Tr. 9-10.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 8.  The Board concludes that all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant were met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Analysis

A.  Depression

The Veteran's depression is currently assigned initial staged ratings of 30 percent and 50 percent.  After setting forth the applicable diagnostic criteria, the Board will address each of these stages separately.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned. Id. All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

(1) Rating Schedule

Disability ratings for mental health disorders, such as the Veteran's depression, are assigned pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The relevant rating criteria in this case are as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also important, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the Court has made clear that when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").  

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996); but see 79 Fed. Reg. 45093 (explaining that the American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability. Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.).  

(2) Prior to April 2, 2012

In the instant case, the Veteran's depression has been assigned an initial 30 percent schedular rating beginning from August 24, 2010, which is the effective date for the award of service connection for the disability, until April 2, 2012.  The Board finds that his service-connected more disability picture more nearly approximates the criteria for a 50 percent disability rating during that time period.  

Specifically, a VA examination was conducted in April 2012, and it shows that the service-connected disability picture involved flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that this level of impairment represents the type and degree of symptoms resulting in occupational and social impairment with reduced reliability and productivity.  

Accordingly, an initial 50 percent disability rating is warranted.  With regard to the effective date for this award, the Board notes that the examination was conducted on April 2, 2012, but is representative of the Veteran's functioning throughout the first staged rating period.  For instance, an earlier VA examination, which was conducted in November 2010, also shows that the Veteran had difficulty establishing and maintaining effective work and social relationships.  The VA outpatient treatment records throughout this time period also demonstrate disturbances in motivation and mood.  For instance, VA medical records from August 2010 and November 2010 reflect feelings of hopelessness and low mood, which is consistent with disturbances of motivation and mood.   Consistent with the disability picture presented by the VA treatment records, the November 2010 VA examiner noted that the Veteran's symptoms waxed and waned.  Nonetheless, the disability throughout the initial staged rating period most nearly approximates the 50 percent level.  

A disability rating higher than 50 percent is not warranted prior to April 2, 2012.  It is not in dispute that the Veteran began to demonstrate symptoms of a cognitive disorder, such as spatial disorientation and memory loss, in October 2010.  For instance, he complained in October 2010 that he had paid for gas the day before, but left the gas station without remembering to pump the gas.  Then in August 2011, he complained that he had to sell a horse because he could not remember to close the gate.  Objective psychiatric testing in December 2010 confirmed a problem with his recall, attention, and orientation.  Then, on evaluation at VA in August 2011, he could not remember his own birthday.  Further demonstrating a worsening cognitive picture, the April 2012 VA examiner's evaluation shows findings involving spatial disorientation and disorientation to time or place.  The Veteran was diagnosed with a mild cognitive impairment in October 2010; this diagnosis was changed to dementia shortly thereafter.  However, he is not service-connected for dementia, the record does not reasonably raise a claim for that condition, and the symptoms of that disorder are not otherwise attributable to the service-connected depression.  

The VA outpatient treatment records do not clearly distinguish between what symptoms are attributable to depression and what symptoms are attributable to the Veteran's dementia.  However, the April 2012 VA does.  The VA examiner expressly considered the Veteran's dementia, and determined that it is possible to differentiate the symptoms attributable to each diagnosis.  He found that:
 
[the] Veteran's diagnosis of dementia is a cognitive disorder and includes an impaired ability to learn new information and impaired ability to recall previously learned information.  Veteran's dementia also effects his executive functioning including impaired ability to plan and organize.

With regard to depression, the VA examiner explained:

Veteran depression is a mood disorder and his reported symptoms include: feeling unsatisfied with life, loss of interest in activities, feeling life is empty, irritability, fearful something bad is going to happen, sadness, prefers to stay home, memory problems, worthless, helpless, passive [suicide ideation] with no intentions, and lack of energy.
  
In light of this VA examiner's assessment, the evidentiary record clearly distinguishes which symptoms are attributable to which disorder.  Accordingly, the Board may not assign a higher rating on the basis of those symptoms directly attributable to the nonservice-connected dementia.  

Correspondingly, the only higher-level symptoms directly attributable to depression are irritability and suicidal ideation.  With regard to irritability, the Veteran denied hitting or injuring his wife, but admitted to pushing her when upset.  Accordingly, there is some indication of unprovoked irritability with periods of violence.  With regard to suicide ideation, the VA examiner noted that the Veteran denied any current plan to act.  This VA examiner's evaluation is representative of the VA outpatient treatment records.  For instance, in August 2010, the Veteran admitted to thinking about suicide.  These same VA treatment records from August 2010 document the Veteran's report of yelling and getting angry at his wife.  

However, a higher rating is not warranted based on these two factors alone.  First, an earlier VA examination, conducted in November 2010 expressly shows that the Veteran had no history of violent behavior.  Likewise, the Veteran denied suicide ideation after August 2010.  Accordingly, it is not certain that the Veteran's statements to the April 2012 VA examiner are entirely accurate. 

More importantly, the overall disability picture is inconsistent with deficiencies in most areas.  Apart from his depressed mood, his judgment and thinking were both noted to be intact throughout the time period prior to April 2, 2102.  

Likewise, there was no deficiency in family relations.  He indicated in July 2010 (immediately prior to the period of appellate review) that he "retreats" when family visits.  However, he also reported getting out to see his children.  Then, in August 2010, he reported spending some time together with wife going to town; he had enjoyed dinner with her.  In September 2010, he reported seeing his grandchildren "regularly," and then informed the November 2010 VA examiner that he had a "good" relationship with his children.  In fact, in August and October 2011, the Veteran reported that he was "looking after his grandson over the summer," and he enjoyed doing activities with his grandson.  This evidence tends to undermine a finding that there was a deficiency in family relations.  

Finally, it is important to note that the Veteran has not worked throughout the period of appellate review.  However, his depression is not shown to involve a deficiency in work.  Rather, although a deficiency in work is shown, the evidence overwhelming demonstrates that this was due to a back disability.  The November 2010 VA examiner observed that the Veteran "contends that his unemployment is not due, primarily, to the effects of a mental condition"; rather, the Veteran's totally daily functioning resulted in him never working due to his back problem and isolating himself.  The remaining evidence is consistent with this November 2010 VA examiner's finding.  For instance, an April 2010 VA orthopedic examination documents that the reasons given for the Veteran's unemployment were that he "is on [nonservice-connected] disability since 1979 for his back and wrist condition."  The April 2012 VA examiner documented similar statements from the Veteran ("c/o back pain at about 8 or 9/10 most of the time which prevents veteran
from much activity and disrupts sleep.").  This VA examiner expressly found that, with regard to "all mental diagnoses," the Veteran's disability picture involved occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the VA examiner clarified that it was the "Veteran's dementia would preclude [him] from gaining/maintaining employment due to his severe impairment with executive functioning (planning/organizing) and memory (severe impairment with learning/recalling information)."   With regard to depression alone, the VA examiner explained that:

Clinical experience indicates that veterans with depression experience reduced productivity in work environments due to low energy and difficulty concentrating but they are able to function adequately at routine tasks that do not require frequent learning of new or complex information or a great deal of social interaction.

Accordingly, the weight of the evidence makes it far more likely that the Veteran's orthopedic disabilities and dementia, rather than his depression, produced the demonstrated deficiency in his work.  

In the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Therefore, the listed "areas" are not irrelevant to the 70 percent disability determination.  Although a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to a veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Here, aside from deficiencies in mood, the evidence does not tend to establish deficiencies in work, family relations, judgment, or thinking.  Because the Veteran's depression does not involve deficiencies in "most areas," the next higher rating, 70 percent, is not assignable.  38 C.F.R. § 4.130; see also Vazquez-Claudio, 713 F.3d at 117-18.  

The GAF scores assigned have also been considered.  The lowest GAF score, 50, was assigned the same day the Veteran's filed the instant claim on August 24, 2010.  He was endorsing suicide ideation at that time.  (The April 2012 VA examiner also assigned a GAF score of 50, but on the combined basis of the Veteran's depression and dementia.)  GAF scores in the range of 41-50 tend to represent either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   ). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  A higher rating is not warranted on this basis, however, for two reasons.  First, it is commonly understood that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  See 79 Fed. Reg. 45093.  Because the American Psychiatric Association has stopped using GAF scores due to their lack of validity, the Board finds that these GAF scores alone do not justify assignment of a higher rating.  Moreover, the VA treatment records beginning on August 24, 2010, show that the Veteran's symptoms improved almost immediately thereafter.  On follow-up in September 2010, the Veteran denied suicide ideation "at this time or for several weeks."  The GAF score was raised at that time to 60.  Accordingly, the flare-up was very brief-it began immediately prior to the period of appellate review, and then lasted only days during the period of appellate review.  Such a temporary departure from the overall disability picture was too short to justify assignment of a staged rating.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999).

In summary, the evidence prior to April 2, 2012, shows that the Veteran's disability picture most nearly approximated the 50 percent disability rating level.  Although some symptoms of a higher disability rating were shown, the disability picture overall is inconsistent with occupational and social impairment, with deficiencies in most areas.  

(3) Beginning April 2, 2012

Beginning from April 2, 2012, the Veteran's depression has been assigned a 70 percent disability rating.  The Board finds that the next higher rating, which is the maximum 100 percent, is not assignable.  

As with the time period prior to April 2, 2012, the evidentiary record during this latter staged rating period demonstrates significant impairment as a result of the Veteran's dementia.  In fact, an outpatient treatment record from several days after the April 2012 VA examination notes that the Veteran's dementia was "worse."  However, the Board must again rely on the April 2012 VA examiner's assessment that this advanced level of impairment, which otherwise causes total occupational impairment, is due his dementia rather than the depression.  

Even if the VA examiner's assessment were not determinative, the Board must take notice of later evidence indicating that the Veteran maintains some degree of social functioning.  Most representative, an August 2012 VA field examination notes the Veteran's report that he had a couple of friends that visited him "from time to time."  The field examiner found that the Veteran "does not appear to be in need of a fiduciary at this time."  The field examiner commented that the Veteran "appears very close to his spouse."  Also inconsistent with a total disability picture due to depression, the Veteran's wife testified that he took care of their dog and took the trash out.  See Board Hr'g Tr. 5.  

Overall, the evidence does not tend to make it likely that the Veteran's depression alone results in total occupational and social impairment.  


(4) Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Here, an August 2010 VA treatment record documents the Veteran's complaints of dry mouth due to his psychiatric medication, plus feeling dizzy and walking funny due to a different psychiatric medication.  Dry mouth and feeling dizzy are not expressly contemplated by the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130.  The rating schedule directs that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  Although the Veteran's symptoms involving dry mouth and feeling dizzy are physical in nature, they are not diagnosed physical conditions.  Accordingly, they appear to be more appropriately considered in the context of an extraschedular consideration rather than 38 C.F.R. § 4.126(d).  Nonetheless, referral is not warranted because the medications causing these symptoms were immediately discontinued without the need for hospitalization.  There was also no interference with the Veteran's employment (he was not employed during this time period).  

Accordingly, the Board finds that the Veteran's depression is reasonably, even if not exactly, contemplated by the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130. Referral for extraschedular consideration is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting  for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See id. 
In this case, the Veteran is service-connected for two other disabilities in addition to depression.  However, the Board herein below is granting a schedular TDIU on the basis of the combined effects of these three service-connected disabilities.  This total rating pursuant to § 4.16(a) is the maximum benefit assignable on the basis of the combined effect of his multiple conditions.  Because there is no further benefit that may be obtained by referral for extraschedular consideration in this context, the issue is moot.  See id.; see also Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008). 

B.  TDIU

The Veteran also contends that he is unemployable due to his service-connected disability picture.  

(1) Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

It also is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

(2) Discussion

Here, the Veteran is service-connected for three disabilities:  (1) depression, now rated at 50 percent from August 24, 2010, and 70 percent from April 2, 2012; (2) sciatic impingement, right lower extremity, rated at 10 percent throughout the period of appellate review ; and (3) degenerative joint disease of the lumbar spine status post lumbar fusion, rated at 20 percent at the start of the period of appellate review, and then 10 percent beginning from May 24, 2012.  

These three disabilities result from a common etiology-the lumbar spine disability.  As such, they are considered a single disability.  See 38 C.F.R. § 4.16(a).  With this in mind, the Board observes that the combined disability rating is at least 60 percent throughout the period of appellate review beginning from August 24, 2010.  Accordingly, the Veteran satisfies the schedular criteria for a TDIU under § 4.16(a).  

The evidentiary record also makes it likely that the combined disability picture results in the Veteran being unable to secure or follow a substantially gainful occupation.  Most representative, a VA psychiatric examination conducted on April 2, 2012, shows that the Veteran's depression, in pertinent part, results in irritability, memory problems, and lack of energy.

An orthopedic VA examination conducted in April 2010 (immediately prior to the period of appellate review) shows that the Veteran's  back condition prevented such activities as sports, and it had severe effects on such activities as chores, exercise, with moderate effects on shopping, recreation, traveling, and dressing.  On VA examination in October 2010, a VA examiner found that the lumbar spine condition caused "limited sitting."  Similarly, an April 2012 VA examination shows that:

the impact of the [V]eteran's . . . Lumbar IVDS, Right Lower Extremity on [his] ability to work is unable to lift [more than] 1 lbs [and u]nable to perform jobs requiring standing or walking for prolonged periods.  [He] also has pain and easy fatigability due to lumbar spine which cause discomfort.

In light of this disability picture, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the service-connected disabilities leave him unable to secure or follow a substantially gainful occupation.  Accordingly, the appeal for a TDIU is granted.  


ORDER

An initial 50 percent rating, but not higher, for depression is granted prior to April 2, 2012, subject to the regulations governing the payment of VA monetary benefits.

An initial rating higher than 70 percent for depression beginning from April 2, 2012, is denied.

A total disability rating based on individual unemployability due to service-connected disability is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


